Case: 11-30499     Document: 00511652431         Page: 1     Date Filed: 11/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 2, 2011
                                     No. 11-30499
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES DENNIS WILSON,

                                                  Plaintiff - Appellant

v.

POLICE DEPARTMENT OF BOSSIER CITY; CHIEF MCWILLIAMS; JASON
JENKINS; JEFF COLE; RICHARD MCGEE,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:10-CV-1777


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        James Dennis Wilson, Louisiana prisoner # 131553, proceeding pro se and
in forma pauperis, challenges the dismissal with prejudice, under 28 U.S.C.
§ 1915(e), of his 42 U.S.C. § 1983 action. In his complaint, Wilson claimed there
was no probable cause for his purse-snatching arrest (he was subsequently
convicted for that offense) because the affidavit supporting the arrest warrant
relied on false information.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30499   Document: 00511652431      Page: 2   Date Filed: 11/02/2011

                                  No. 11-30499

      Wilson contends the district court erred by: characterizing his complaint
as frivolous; dismissing his complaint with, instead of without, prejudice; and
determining his claim was barred by Heck v. Humphrey, 512 U.S. 477, 486-87
(1994). A dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) is reviewed for abuse
of discretion. E.g., Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      “[T]o recover damages for [an] allegedly unconstitutional conviction or
imprisonment, or for other harm caused by actions whose unlawfulness would
render a conviction or sentence invalid”, a § 1983 plaintiff must prove the
conviction or sentence has been reversed on direct appeal or otherwise
invalidated by official action. Heck, 512 U.S. at 486-87 (footnote omitted).
Therefore, “the district court must consider whether a judgment in favor of the
plaintiff would necessarily imply the invalidity of his conviction or sentence; if
it would, the complaint must be dismissed unless the plaintiff can demonstrate
that the conviction or sentence has already been invalidated”. Id. at 487.
      Although “a claim of unlawful arrest, standing alone, does not necessarily
implicate the validity of a criminal prosecution following the arrest”, Mackey v.
Dickson, 47 F.3d 744, 746 (5th Cir. 1995) (emphasis in original), the crux of
Wilson’s § 1983 claim is that testimony rejected by the jury is, in fact, true.
Accordingly, the district court did not err in concluding that Wilson’s claim is
barred by Heck. Wilson has also failed to demonstrate the court erred in
dismissing his claim as frivolous. See Boyd v. Biggers, 31 F.3d 279, 283-84 (5th
Cir. 1994) (dismissing claims as frivolous and concluding dismissal with
prejudice of prisoner’s § 1983 claim was permitted under Heck).
      AFFIRMED.




                                        2